


110 HR 7000 IH: Universal Roaming Act of 2008
U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7000
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. Waxman introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require any eligible telecommunications carrier
		  receiving universal service support for the provision of services for rural,
		  insular, and high cost areas to offer automatic roaming services to any
		  technically compatible carrier upon request.
	
	
		1.Short titleThis Act may be cited as the
			 Universal Roaming Act of
			 2008.
		2.Roaming requirements
			 for recipients of high cost universal service supportSection 254 of the Communications Act of
			 1934 (47 U.S.C. 254) is amended by adding at the end the following new
			 subsection:
			
				(m)Automatic
				roaming requirement
					(1)In
				generalAny eligible
				telecommunications carrier under subsection (e) that receives, on or after the
				end of the 180-day period that begins on the date of enactment of the
				Universal Roaming Act of 2008,
				Federal universal service support, as described in paragraph (2), and any
				affiliate of such eligible telecommunications carrier, shall be required to
				offer automatic roaming services without territorial limitation or restriction
				on just and reasonable terms, consistent with sections 201 and 202, to a
				carrier—
						(A)that requests such
				services on behalf of its subscribers; and
						(B)that provides
				technically compatible equipment to its subscribers.
						(2)Supported
				servicesThe requirement in
				paragraph (1) of this subsection shall only apply to an eligible
				telecommunications carrier and such carrier’s affiliate if either such carrier
				or such affiliate receives support for the provision of services for rural,
				insular, and high cost areas supported under subsection (c)(1), as modified
				pursuant to subsection (c)(2).
					(3)Opt-out
				procedure
						(A)NotificationAn eligible telecommunications carrier
				required to offer automatic roaming under paragraph (1) may notify the
				Commission that the carrier shall cease to seek and obtain universal service
				support with regard to the provision of services for rural, insular, and high
				cost areas.
						(B)Obligations and
				support ceaseSuch carrier shall not be subject to the
				requirements of paragraph (1) and shall cease to receive universal service
				support with regard to the provision of services for rural, insular, and high
				cost areas at the end of the 90-day period that begins on the date that the
				Commission receives the notification under subparagraph (A), provided that such
				carrier and all of the affiliates of such carrier cease to receive such
				universal service support.
						(4)Dispute
				resolutionThe Commission
				shall adjudicate any dispute about terms or technical compatibility pursuant to
				existing Commission procedures implementing section 208.
					(5)No rate
				regulationNothing in this
				subsection shall be construed as prescribing particular rates for the provision
				of automatic roaming services.
					(6)Definition of
				automatic roamingThe term automatic roaming shall
				have the meaning given such term in the Commission’s
				regulations.
					.
		
